IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1639
                              Filed August 18, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SEAN FARMER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mark D. Cleve, Judge.



      Sean Farmer appeals from his conviction for robbery in the first degree.

AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Maria Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Katie Krickbaum (until withdrawal)

and Kevin Cmelik, Assistant Attorneys General, for appellee.



      Considered by Bower, C.J., and Vaitheswaran and Schumacher, JJ.
                                         2


BOWER, Chief Judge.

       Sean Farmer appeals his conviction for first-degree robbery.          Farmer

asserts his trial counsel was ineffective in failing to file a motion to suppress an

allegedly overly suggestive identification.       This court does not address

ineffectiveness claims on direct appeal. See Iowa Code § 814.7 (2019 Supp.)

(“[T]he claim shall not be decided on direct appeal from the criminal proceedings.”);

State v. Treptow, 960 N.W.2d 98, 107–08 (Iowa 2021) (holding the statutory

provision does not violate due process or deprive a defendant of his right to

effective assistance of counsel); State v. Tucker, 959 N.W.2d 140, 151 (Iowa 2021)

(holding the provision does not violate separation-of-powers doctrine). In the

alternative, Farmer asks that the court adopt plain error. “We have repeatedly

rejected plain error review and will not adopt it now.” Treptow, 960 N.W.2d at 109.

Therefore we affirm.

       AFFIRMED.